Citation Nr: 0616749	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-19 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for a respiratory 
disorder as secondary to exposure to asbestos.

3.  Entitlement to a compensable (increased) disability 
rating for chondromalacia of the left knee, on appeal from 
the initial evaluation.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from December 1978 to 
November 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied service connection for chronic 
sinusitis and asbestos-related lung disease, and that 
assigned a noncompensable disability evaluation for 
chondromalacia of the left knee, after granting service 
connection for the same.  

The veteran was afforded a personal hearing at the RO before 
the undersigned Acting Veterans Law Judge in April 2005.  A 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received by the RO in November 2005, the 
veteran reported that his claim for disability benefits had 
recently been approved by the Social Security Administration 
(SSA).  He included a copy of the notice of award that he had 
received from the SSA.  However, the SSA decision awarding 
the veteran these benefits, to include the records that it 
considered in making the decision, are not of record.  The 
duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA, or Social Security records. See 38 C.F.R. § 
3.159(c)(2) (2005).  Therefore, the RO must obtain all 
available records relating to the veteran's claim for Social 
Security disability benefits.

The Board also notes that there is some indication that 
veteran's service connected left knee disability has worsened 
since he was last examined in February 2003.  Specifically, 
in a statement received in February 2004, the veteran stated 
that he was convinced that his knee condition was 
"worsening" because of his increased difficulty in walking 
and standing.  The status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991). The veteran 
should therefore be scheduled for another orthopedic 
examination.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Jackson VA Medical Center since August 
2004.

3.  Request from the Social Security 
Administration, all records related to the 
veteran's claim for Social Security 
benefits including all medical records and 
copies of all decisions or adjudications.

4   The RO should schedule the veteran for 
orthopedic examination for the purpose of 
determining the nature and severity of his 
left knee disability.  The claims folders, 
to include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should be 
performed.

Based upon the examination results and a 
review of the claims folders, the examiner 
should determine the current severity of 
the veteran's left knee disability. The 
examiner should state whether the 
cartilage of the knee is dislocated, with 
frequent episodes of "locking," pain, and 
effusion into the joint.  Further, if 
lateral instability or subluxation of knee 
is present, it should be described as 
either mild, moderate, or severe.  The 
examiner should be asked to state the 
ranges of motion of the left knee in 
degrees.  Moreover, the examiner should be 
asked to determine whether there is 
weakened movement, excess fatigability, or 
incoordination attributable to the 
service-connected knee disability; and, if 
feasible, these determinations must be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion as to whether 
pain in knee could significantly limit 
functional ability during flare-ups or 
during periods of repeated use.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

5.  Thereafter, the RO should readjudicate 
the issues on appeal.  If any issue 
remains denied, provide the veteran and 
his representative with a SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including the 
applicable legal authority (including the 
VCAA) as well as a summary of any evidence 
received since the issuance of the last 
SSOC in October 2004.  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

